     Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 1 of 12




                                                                      Attachment 2 EEOC Complaint Form

                                     UNITED STATES DISTRICT COURT                                RECEiVE
                                      WESTERN DISTRICT OF TEXAS
                                                       DIVISION

          )1V       (t      IX\                  \.X       \    \Kt'LL\(                       CLCf< U S US1 IUCT CtER(
                                                                                              WESTPN     ;TFU  OF    /3

                                                                                                                      TL1Y




(Name          of plaintiff or plaintiffs)

                                                                                                              (Supplied
         c                                                                                            by Clerk's Office)
    (Lç
               tT\/'     A            i-i-



(Name of defendant or defendants)

                                                     COM PLAINT

          1.           This action is brought by               ev'\ 7                                w1aintiff,
                       pursuant to the followmg selected jurisdiction

                                     (Please select the applicable jurisdiction)

          Title VII of the Civil Rights Act of 1964 (42 Usc § 2000e et seq.) Employment
           Discrimination on the basis of race, color, sex (gender, pregnancy and sexual harassment),
           religion or national origin.

I    I    The Age Discrimination in Employment Act (29 Usc § 621 et seq.) (ADEA).

I    I    The Americans With Disabilities Act            (42   USC   §* 12102 et seq.)    (ADA).

I    I    The Equal Pay Act (29 usc          §   206(d)) (EPA).

     J    The Rehabilitation Act of 1973 (29 usc §791 et seq.) (Applicable to federal employees
           only).

                                                       V(
          2.           Defendant .IOr\
                       at, or its business is located at
                       (streetaddss)
                       (state),
                                                           _
                                                       zip).   7$
                                                                        c
                                                                            \JD1VTh

                                                                             -   (    k
                                                                                          ;
                                                                                              (Defendant's name) lives

                                                                                                 (city), 'i)(i   \   7 k i'(


                                                                                                                        28

Rev. Ed. October26, 2017
     Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 2 of 12




      3a.                                                defendant or was employed by the defendant
                 at                                                         _______(street address),
                 (city),

      3b.        At all relevant times of claim of discrimination., Defendant employed     2L7 (
                 (#) employees. If defendant is a union, at all relevant times of claim of
                 discrimination, Defendant had             #) members.

      4.         Defendant discriminated against plaintiff in the manner indicated in paragraph 8 of
                 this complaint on or about __________________(month)                     (day)
                 (year). If incidents of discrhnination occurred more than one day, please indicate
                 the beginning and ending dates of such acts:_____________________________


      S.         Plaintiff filed charges against the defendant with the Equal Employment
                 Opportunity Commission (E.E.O.C.) charging. defendant with the acts of
                 dtscrimiration indicated in paragraph 7 of this complamt on or about
                 (month)     .)employees). (day)    £ ___        (year). (Not applicable to federal
                 civil service

      6a.        The E.E.O.C. issued a Notice of Right to Sue which was received by plaintiff on
                 (month)   brL:C)- (day)                     C!      (year). (Not applicable to
                 ADEA and EPA claiMs or federal civil service employees.

VERY IMPORTANT NOTE:                     PLEASE ATTACH A COPY OF YOUR NOTICE OF
                                         RIGHT TO SUE AND THE ENVELOPE IN WHICH
                                         IT WAS RECEIVED TO THIS COMPLAINT.

      6b.        Please indicate below if the E.E.O.0 issued a Determination in your case:

                      JYes
                 i1 No
VERY IMPORTANT NOTE:                     IF YOU CHECKED "YES't, PLEASE ATTACH A
                                         COPY OF THE E E 0 C 'S DETERMINATION TO
                                         THIS COMPLAINT

7.    Because    of plaintiff's:
                               (Please select the applicable allegation(s))

           L'i   Race (If applicable, state race)                  rn         (I'



                 Color (If applicable, state color) t:ki/i              i'/   Piif   L
                                                                                                   29
Rev. Ed. October26, 2017
   Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 3 of 12




        (   J   Sex (gender, pregnancy or sexual harassment) (If applicable, state sex and claim)
        [   J   Religion (If applicable, state religion)

        I   J
                National Origin      (if applicable, state national origin)
                                                                                    717
       N1       Age (if applicable, state date of birth)          /    /1/    /tf



        [)<J    Disability (If applicable, state disability)    \ 'r
                                                                  %      .
            J   Prior complaint of discrimination or opposition to acts of discrimination.
                (Retaliation) (If applicable, explain events of retaliation)

                  The defendant: (please select all that apply)

        [   I
                failed to employ plaintiff:

        1>1     terminated plaintiffs employment.

            J   failed to promote plaintiff

        [',4    harassed plaintiff.

                 other (specify)        C (1   i   \                                 \    \   \
                                                                                                      '       i




                                       ç..     (ç)gc.L<               t\((\                       C       /v Lit

      8a.       State specifically the circumstances under which defendant, its agent, or employees
                discriminated against plaintiff PERSONALLY:

VERY IMPORTANT NOTE:                       INCLUDE SPECIFIC DATES. SPECIFIC EVENTS,
                                           AND ANY SPECIFIC COMMENTS MADE BY
                                           DEFENDANT PERTAINING TO THE
                                           DISCRIMINATION CLAIM ALLEGED ABOVE.




      8b.       List any witnesses who would testify for plaintiff to support plaintiffs allegations
                and the substance oftheir testimony:




      Sc.        List any documentation that would support plaintiffs allegations and explain what
                thedocumentswillprove:
                                                                         \'ci'/
                       L       \\   CS
                 (c\.      \        (.V\
                                                                                                               30
Rev. Ed. October26, 2017
    Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 4 of 12




        9.       The above acts or omissions set forth in paragraphs 7 and 8 are:

                 1   1     still being committed by defendant.
                 [   J     no longer being committed by defendant.

        10.      Plaintiff should attach to this complaint a copy of the charge filed with the Equal
                 Employment Opportunity Commission This charge is submitted as a brief
                 statement of the facts supporting this complaint.

        WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

I   J
        Defendant be directed to employ plaintiff.

I   J
        Defendant be directed to re-employ plaintiff

I   I
        Defendant be directed to promote plaintiff.

    j   Defendant be directed to Z    .....
         and that the Court grant such 'other relief a
         orders, damages, costs and attorneys fees.

                                                    I declare (or certify, verify, or state) under penalty of
                                                    perjury that the foregoing is true and correct.
                                              \g\       t        !C
                                         Date
                                                                                                ..


                                         Signature of Plaintiff

                                                            (caiS              1..
                                         Address of PIaintiff"

                                                             i           T      S
                                         City                    State                       Zip Code


                                         Telephone Number(s)




                                                                                                          31
Rev. Ed. October26, 2017
   Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 5 of 12



                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                      Atlanta District Office
                                                                               100 Abhama Sueel, SW, Suitc 4R30
                                                                                             Atinrita, CiA 30303
                                                                            Intake Infornmtion Group: $00669-4000
                                                                       haake information Otoup TTY: SO0-696S20
                                                                                Atlanta Dirt Dial: (404) 562-6'7
                                                                                        FAX (404) 52-6009,69U
                                                                                          Websit:


 Jackie 2. Brown
 10842 Deepwater Bay
 San Antonio, TX 78251

       EEOC Charge No.: 451-2020-01444

Dear Ms. Brown:

The purpose of this letter is to        you that the EEOC has concluded its investigation of the
above-referenced charge of employment discrimination. After reviewing the information in the
file including the information you submitted, the EEOC does not believe that additional
investigation would result in our finding a violation.

The EEOC has terminated its investigation into your allegations. While we fully understand that
the parties to a charge often have very firm views that the available evidence supports their
respective positions, our fiuial determinations must comport with our interpretation of the available
evidence and the laws we enforce. This letter, and the enclosed documents, will dismiss your case
and no further action will be taken by the EEOC.

Enclosed is your Dismissal and Notice of Right to Sue. The Dismissal and Notice will explain
your right to pursue the matter in court. if you want to pursue your charge, you may do so on your
own by filing in Federal District Court within 90-days from the date that delivery of the Notice
was attempted at your last known address of record or 90 days of receipt of the Notice, whichever
is earlier. If you do not file a lawsuit within the required 90-day period, your right to file a lawsuit
in this matter will expire and cannot be restored by EEOC.

if you have any questions, please feel free to contact me at (404    562-6855

                                                       Sincerely,




February 25, 2021.                                    !ity                           bt
Date                                                   Larry E, Satterwhite, Sr.
                                                       Federal Investigator
                 Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 6 of 12


  oc Foim 161   (11)                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:   Jackie Z. Brown                                                                 From:    Atlanta DiStrict Office
      10842 Deepwater Bay                                                                      100 Alabama Street, S.W.
      San Antonio, TX 78261                                                                    Suite 4R30
                                                                                               Atlanta, GA 30303


      [J                    On behalf of peison(s) aggileved whose ktenhlty is
                            CONFIDENTIAL (29 CFR       16O1.7(aJ)

EEOC Charge No.                                 EEOC Representative                                                  Telephone No.

                                                Larry E.Satterwhite,Sr.
451-2020-01444                                  InvestIgator                                                         (404)6624866
ThE EEOC IS CLOSING ITS FILE ON ThIS CHARGE FOR ThE FOLLOWING REASON:
                 The fads alleged in the charge fad to state a claim under any of the statutes enforced by the EEOC.


      [J         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      [J         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      [J         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

      [I]        The EEOC issues the following determination: The EEOC will not proceed further with its Investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit This determbiation does not certify that the respondent is In compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other Issues that might be construed as having been raised by this charge.

      []         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS                  -
                                                   (See the additional Infonnation attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state court Your
lawsuit must be filed WITHiN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost (The lime limit for filing suit based on a claim under state law may be different)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 vows (3 years)
before you file suit may not be collectible.
                                                                     On behalf of the Comnussion

                                           Derick        Ne W       Uui           nsw4eugS
                                                                                   ?fra                  For        02-26-2021
Enclosures(s)                                                       Darrell E. Graham,                                     (Date Issued)
                                                                     District Director
00
           JohannaTesch                                                              ALAN Braun
           HR Director                                                               PONCIO LAW OFFICES
           San Antonio Food Bank
           6200 Enrlque M. Barrora Pkwy
           San Antonio, TX 78227
           Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 7 of 12

Endosiewfth EEOC
Fonn 161(1112020)
                                           INFORMATION RELATED TO FlUNG Sun
                                         UNDER ThE LAWS ENFORCED BY THE EEOC

                             (This infonnation relates to filing suit In Fede,sl or State coust wider Federal law.
                    If you also plan to sue claiming violations of State law, please be aware that time limits and other
                           provisions of State law maybe shorter ormoia limited than those desalbed below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
  RIVATE SlilT RIGHTS
                                       the Genetic InformatIon Nondiscrimination Act (GINA), or the Age
                                       Discrimination In Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
$0 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and Its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
Issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, If later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general cMl trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged In the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but In some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
ofilce of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

 PRIVATE SUIT RIGHTS             -     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years (3 veers) before you file suit may not be collectible. For
example, If you were underpaid under the EPA for work performed from 7/1/08 to 1211/08, you should file suit
                -                  -
before 7/1/10 not 12/1/10 in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be flied withIn 90 days of this Notice     within the 2- or 3-year EPA back pay recovery period.

ATrORNEY REPRESENTATION                  -    Title VII, the ADA or GINA:

 If you cannot afibrd or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
 in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
 made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
 efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
 because such requests do         relieve you of the requirement to bring suit within 90 days.

ATrORNEY REFERRAL AND EEOC ASSISTANCE                           -    All Statutes:

 You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
 questions about your legal rights, including advice on Which U.S. District Court can hear your case. If you need to
 inspect or obtain a copy of information in EE005 file on the charge, please request it promptly in writing and provide
 your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge flies
 are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
 file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
 made within the next 90 days.)

                    IF YOU RLE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFRCE
            Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 8 of 12

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADAJADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the   new law.

If YOU Dl*fl to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suagest that he or she consult the amended regulations and
aDgendix.       and       other         ADA         related nublications,    available      at
http://www,eeoc.gov/laws/tvpesldisabililyregulations.cfm.

"Actual" disability or a "record of" a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of' a disability):

  )   The limitations from the impairment no longer have to be severe or significant for the impairment to
    be considered substantially limiting.
  > In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
    learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
    1630.2(i)), "major life activities" now include the operation, of major bodily functions, such as:
    functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
    genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
    hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
    within a body system.
  > Only one major life activity need be substantially limited.
  > With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
    measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral nodifications) are not
    considered in determining if the impairment substantially limits a major life activity.
  > An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
    cancer) is a disability if it would be substantially limiting when active.
  ) An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
    months.

"Regarded as" coverage:
  )  An individual can meet the definition of disability if an employment action was taken because of an
     actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
     termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
     condition, or privilege of employment).
     "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
     limiting, or that the employer perceives the impairment to be substantially limiting.
  ) The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
     BOTH transitory (lasting or expected to last six months or less) AND minor.
  )' A person is not able to bring a failure to accommodate claim f the individual is covered only under the
     "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
 "should not demand extensive analysis," some courts require specj/icity in the complaint explaining how an
impafrment substantially limits a major Ife activity or what facts indicate the challenged employment action
was because ofthe impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at     //eeoc.gov/Iaws/types/disabil ity       reuilations.cfmn.
                  Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 9 of 12


    OC Form 5(11109)
                                                                                                                               gCY(ie5) Charge
                       CHARGE OF DISCRIMiNATiON                                             Charge Presented To:

        This form Is affected by the Privacy Act of 1974. See endosed Privacy Act                    FEPA
               Statement and other information before completing this form.
                                                                [j EEOC        451-2020-01444
                                  TEXAS WORKFORCE COMMISSION CML RIGHTS DMSION         and EEOC
                                                                State or!ocalAgsncy,     ifany
Name (indicate Mr., Ms.   M's)                                                                               Home Phone                  Year of Birth

MISS JACKIE Z BROWN                                                                                     (210) 279-9104
Street Address                                                         City. State and ZIP Code

10842 DEEPWATER BAY, SAN ANTONIO, TX 78251

Named is the Employer, Labor Organtzation, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If mo,e than two, fist under PARTICULARSbelow.)
Name                                                                                                 No. Employees. Members            Phone No.

SAN ANTONIO FOOD BANK                                                                                     201 - 500              (210) 220-2100
Street Address                                                         City, State and ZIP Code

5200 ENRIQUE M BARRERA PKWY, SAN ANTONIO, TX 78227

Name                                                                                                 No. Employees. Members            Phone No.



Street Address                                                          City, State and ZIP Code




                                          j
DISCRIMINATION BASED ON (Check appmpnate box(es).)                                                           DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                    Earliest                 Latest
                       []]COLOR               SEX               RELIGION            NAflONAL ORIGIN            05-01-2019              05-29-2020
    [J PACE
               REAUATION
                        OTHER   (eo')
                                        AGE           DISABILITY
                                                                       []     GENETIC INFORMATION

                                                                                                                              CONTINUING ACTION

THE PARIICULARSARE (if addidonalpaper Is needed, attach extra sheei(sD:
    In May2019, I was hired as a Chef with the above employer. On May 29, 2020,1 was termInated from my
    Chef position by the above employer.

    Owing my tenure with my employer, I was subjected to different terms and conditions than my non-
    Afro-American counterparts by my co-worker, LorraIne LNU. When I started with the Company, I thought
    that Lorraine was my supervisor so I went to her for everything related to work Induding schedules, time
    off. etc. Numerous times I asked her for a change of schedule but she did not change It. However, If any
    of the other employees asked her to change the schedule she did it. Also, she cut my hours several times
    even though after I told her that I could work those hours. Furthermore, she was rude, dlsrespecthil, and
    didnotallowmetodomywork.
     In AprIl 2020,1 complained to HR and spoke with Ms. Johanna Tesch, HR Director, and complained about
     Lowalne's behavior toward me. Also. I complaIned about race discrimination from Lorraine. Mditlonaily,
     I requested a reasonable accommodation due to my disability.
                                                                                    NOTARY - &ffien necessaly for State and Lace/Agency Requireinenta
I want this charge filed with both the EEOC and the State or local Agency,
ifany. I will advise the agendas If I change my address or phone number
and I will cooperate fully with them in the processIng of my charge In
accordance with their procedures.                                                   I   swear or affirm that I have read the above charge and that It
I dedare under penalty of perjury that the above Is true and correct                Is tnie to the best of my knowledge. information and belief.
                                                                                    SIGNATURE 01 COMPLAiNANT



      DigIHy signed by Jackie Brown on 07-30-2020 10:42 AM                          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                               EDT                                                  (month, day. yea4
                        Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 10 of 12


    EEOC     Fore 5 U1109)

                                                                                             I   Charge Presented To:
                             CHARGE OF DISCRIMINATION                                                                       No(s):
I                    rm is affed
                              t          lon
                                   by the Privacy Act of 1974. See endosed Privacy Act
                                                           completing this
                                                                                             i     [i
                                                                                                        FEPA
                                                                                                        EEOC                  451-2020-01444
                                       TEXAS WORICFORCE COMMISSION CML RiGHTS DMSION                                                        and EEOC
                                                                             or


        In regard to the complaint, she said that Lorraine was not my supervisor and that they were going to 131k
        to her.Also, In regard to the accommodation, they said that they were going to accommodate me.
        Nevertheless, my accommodation was not granted. Additionally, even though I complained about
        Lorraine 'S behavior toward me, the company did not do anything to stop her behavior. In May 2020. I
        made a complaint to the Ethics department regarding race discrimination and Lorraine's demeanor.

        The next day,I was summoned to the office of the CFO, Evica LNU. She informed me that I needed to re-
        write my complaint because she did not like It the way that I wrote It and I refused to do so.
        In May 2020, due to COVID 19 pandemic, some of the employees, Including me, were furlough.
        Nonetheless, they were given the opportunity to return to work but I was terminated. I was Informed that
        they dosed the catering department and that I needed to re-apply for an open position, which I did.
        Howev& I was not selected for any position even though I was qualified.
        Ibelieve that I have been discriminated against because of my race and color, Black, In violation of fltie
        VU of the CMI Rlgh13 Act of 1964. as amended. Also. I believe that I have been discriminated against
        because of my disability In violation of the Americans with Disabilities Act of 1990, as
        amended.AddlllonaIly. I believe that I have been retaliated against after I participated In a protected




    I   want this tharge tiled with both the   EEOC   and the State or local Agency.     NOTARY - WhOn necessary for Slate and Loca/Agency RequirernenIs
    If any. I will advise the agencies If I change my address or phone number
    and I will cooperate fully with them In the processing of my charge in
    accordance with their procedures.                                                    i swear or affirm that I have read the above charge and that It
    I declare under penalty of perjury that the above Is true and correct.               is true to the best of my knowledge, information and belief.
                                                                                         SIGNATURE OF COMPLAINANT



            Digitally   signed byjadde Brown on 07-30-2020 10:42 AM                      SUBSCRIBED AND SWORN TO BEFORE ME ThIS DATE
                                             EDT                                         (month. Y. yew)
         Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 11 of 12


CP Enclosure wIth EEOC Form 5   (11/09)


PRIVACY ACr STAThMENT Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.    FoRM NUMBERITITLE/DATE. EEOC Form 5, Charge                     of Discrimination (11/09).
2.    AUmORnY. 42           U.S.C. 2000e-5(b),      29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42   u.s.c.
2000ff-6.


3   PRINCiPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.
4.   ROUTINE UsEs. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.
5. WHETHER DISCLOSURE IS MANDATORY; EFFECr OF Nor GMNG INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. it is not
mandatory that this form be used to make a charge.
                           NoncE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REViEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.
                                          NoncE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge If
retaliation is taken against YOU OF others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
 unlawful for an employerto discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,
      Case 5:21-cv-00507-OLG-HJB Document 1-1 Filed 05/27/21 Page 12 of 12


proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
